Citation Nr: 1219636	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-30 163	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for a right ankle disability.

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a low back disability to include as secondary to a right ankle disability.

4. Entitlement to an initial rating for posttraumatic stress disorder and depression higher than 30 percent before March 15, 2010, and higher than 50 percent from March 15, 2010.

5. Entitlement to an initial disability rating higher than 20 percent for fibromyalgia.

6. Entitlement to an initial disability rating higher than 10 percent for irritable bowel syndrome.

7. Entitlement to a disability rating higher than 10 percent for reactive airway disease.


REPRESENTATION

Veteran represented by:  Barbara L. Kuhl, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1989 to September 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal in a rating decision in July 2011, the RO increased the rating for posttraumatic stress disorder and depression to 50 percent, effective March 15, 2010.  And the Veteran has continued to appeal the assigned disability ratings.

In February 2010, the Veteran appeared at a hearing before a Decision Review Officer.  In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.






The reopened claim of service connection for a right ankle disability, the claim of service connection for a low back disability, and the claims for increase fibromyalgia and for reactive airway disease are REMANDED to the RO.


FINDINGS OF FACT

1.  In a rating decision in March 2003, the RO denied service connection for a right ankle disability because of a lack of evidence of a chronic disability in service or since service; after the Veteran was notified of the adverse decision and the right to appeal, he did not appeal the rating decision and the rating decision became final based on the evidence then of record.

2.  The additional evidence received since the rating decision in March 2003 by the RO, denying service connection for a right ankle disability relates to an unestablished fact necessary to substantiate the claim.

3.  Before March 15, 2010, posttraumatic stress disorder and depression were productive of occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily under the criteria of the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; reduced reliability and productivity due to posttraumatic stress disorder and depression were not demonstrated.







4.  From March 15, 2010, posttraumatic stress disorder and depression are productive of reduced reliability and productivity under the criteria of the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria; ooccupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood are not demonstrated.

5. Throughout the appeals period, irritable bowel syndrome has been manifested by alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The rating decision in March 2003by the RO, denying service connection for a right ankle disability, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence has been presented to reopen the claim of service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Before March 15, 2010, the criteria for an initial rating higher than 30 percent and from March 15, 2010, the criteria for an initial rating higher than 50 percent for posttraumatic stress disorder and depression have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).





4.  The criteria for an initial rating of 30 percent for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  


In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in September 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The VCAA notice included the need to submit for new and material evidence to reopen the previously denied claim of service connection for a right ankle disability, what constituted "new" and "material" evidence, and the reason the claim was previously denied.

Additionally, the Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice);


of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the need for new and material evidence to reopen a previously denied claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (notice of the need for evidence of worsening or additional functional limitation in claim for increased disability rating and effect on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On the claim to reopen, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  As new and material evidence has been presented to reopen the claim of service connection for a right ankle disability, a VA examination and medical opinion is needed to decide the claim and the reopened claim is remanded for further development.

On the claims for increase the Veteran was afforded VA examinations in October 2008 and in March 2010.  As the examinations were based on medical history and included findings sufficient to rate the disabilities under the appropriate rating criteria, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 




As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim. 






Evidence Previously Considered

The evidence of record at the time of the rating decision in March 2003 consisted of the Veteran's service treatment records.  

The service treatment records showed that in December 2000 the Veteran injured his right ankle playing football.  X-rays taken at the time were normal and an ankle sprain was diagnosed.  There were no additional treatment records for the right ankle during the remainder of Veteran's time in service.

Additional Evidence 

Since the rating decision in March 2003, the additional evidence consists of the Veteran's testimony, a statement from the Veteran's spouse, and a report of VA examination.

In February 2008 on VA examination, the Veteran complained of frequent right ankle pain and swelling.  On physical examination, there was restricted range of motion.  X-rays showed a plantar calcaneal spur and an ossicle at the tip of the right medial malleolus, which was read as possibly representing a prior healed injury.

In February 2010, the Veteran testified that he still had ankle problems and used pain relievers to treat the problem ever since.  

In April 2010 in a written statement, the Veteran's spouse stated that the Veteran had a persistent limp, because of the right ankle since the injury in service. 

In November 2011, the Veteran testified that he had experienced ankle pain ever since the original injury in service.  
 




Analysis

In the rating decision in March 2003, the RO denied the claim of service connection for a right ankle disability, because of a lack of evidence of a chronic disability in service or since service. 

Therefore, in order for the claim to be reopened, the newly submitted evidence must pertain to the reason the claim was previously denied. 

The additional evidence shows that the Veteran currently has symptoms of a right ankle disability, including reduced range of motion and X-ray findings of a plantar calcaneal spur and an ossicle at the tip of the right medial malleolus.  In addition, in testimony, the Veteran described continuity of symptomatology since the injury in service.  As there is evidence of a chronic disability since service and evidence suggestive of a link with the injury in service, the evidence is new and material, and the claim is reopened.

Claims for Increase 

Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7. 





The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity. 38 C.F.R. §§ 4.126, 4.130. 

Posttraumatic stress disorder and depression (Diagnostic Code 9411) are rated under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), pertaining to the diagnosis of posttraumatic stress disorder. 






Posttraumatic stress disorder and depression have been assigned staged ratings, namely, a 30 percent before March 15, 2010, and a 50 percent from March 15, 2010.  

The criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.



The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

Facts

In October 2008 on VA examination, the Veteran stated that he had been receiving individual therapy for about six months for depression and anxiety.  History included combat activities in Iraq in the Gulf War, which triggered occasional nightmares, intrusive thoughts, and avoidance of reminders of the war.  The Veteran described periods of intense anger that caused him to break or destroy something, occurring about twice a month, although he had not been violent towards other person.  He was also prone to become easily upset to the point of tears over minor things and easily irritable.  




For employment, the Veteran was a manager of a retail home improvement store, where he had worked since his separation from service.  The Veteran estimated that he lost about five weeks of work over the last 12 months, which caused problems with absenteeism.  The diagnosis was posttraumatic stress disorder with chronic symptoms of mild to moderate severity, resulting in occasional decrease in work efficiency with intermittent inability to perform specific tasks, but generally satisfactory functioning.  The Global Assessment of Functioning (GAF) score was 61.   

In March 2010 on VA examination, the Veteran stated that he was irritable, which was becoming more of a problem over the last year.  He stated that he was mildly depressed about a third of the time and that he had recently been counselled about inappropriate behaviour at work, namely getting angry at customers and making inappropriate comments to co-workers.  The Veteran complained of increased social isolation and occasional difficulty recalling names and other details.  The Veteran was still working as a manager of a retail home improvement store, but he missed a lot of work and was counselled once for his attendance and twice for his behaviour.  The VA examiner described the Veteran's posttraumatic stress disorder symptoms as moderate in severity and chronic.  The VA examiner stated that the Veteran's posttraumatic stress disorder resulted in reduced reliability and productivity, but the Veteran indicated that working helped him to cope.  The GAF score was 58. 

In a statement in April 2010, the Veteran's spouse stated that the Veteran had problems with depression and anxiety with shifts in his mood and behaviour and that he no longer enjoyed simple pleasures like playing with his children.  She stated that the Veteran was constantly on edge, very moody, paranoid, and had trouble sleeping at night.






In May 2010 on a private psychological assessment, the Veteran complained of anxiety, depression, and posttraumatic stress disorder with resulting social limitation, constant anger, and conflict with family.  The Veteran stated that his symptoms had recently worsened and that he had trouble relating to others and he was hypervigilant and restless.  He stated that he had problems concentrating, he had crying episodes two or three times per month, he avoided people, and he had recently given up a number of friendships.  On psychological testing, the Veteran demonstrated problems with impulsivity and social detachment, loss of pleasure, irritability and anxiety.  The GAF score was 48. 

Analysis

A Rating before March 15, 2010

Before March 15, 2010, the record shows that the Veteran had symptomatology that is associated with the criteria under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, and symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4 .130 (rating mental disorders), but not covered in the rating criteria.  All of the Veteran's symptoms are considered in the analysis.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score is dispositive in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating. 










Under the General Rating Formula for Mental Disorders and the symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, such as occasional nightmares, intrusive thoughts, avoidance of reminders of the war, anger and irritability, there has been evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, and sleep impairment, which are encompassed in the criteria for a 30 percent rating.  

Both the GAF score of 61, reflected of mild symptoms or some difficulty in social and occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships, and the VA's examiner's diagnosis of posttraumatic stress disorder with symptoms of mild to moderate severity, resulting in occasional decrease in work efficiency with intermittent inability to perform specific tasks, but generally satisfactory functioning are consistent with the Veteran's symptomatology and are encompassed in the criteria for a 30 percent rating. 

While the evidence suggests disturbances of motivation and mood, as shown in absenteeism, which symptoms associated with the criteria for the next higher rating, reconciling the findings into a consistent picture, the Veteran was generally functioning satisfactorily and the evidence portrays a consistent pattern of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, and irritability.  








And the disturbances of motivation and mood do not more nearly approximate or equate to the criteria for the next higher rating, that is, a consistent pattern of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

On the basis of the evidence, the criteria for the next higher rating, 50 percent, have not been met before March 15, 2010. 

A Rating from March 15, 2010

From March 15, 2010, the Veteran's disability picture has been manifested by symptoms of anxiety, irritability, depression, and increased social isolation.  Some of the Veteran's symptomatology is associated with the rating criteria under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, and some of the symptomatology is associated with the diagnosis of posttraumatic stress disorder under the DSM- IV.  All of the symptoms are considered in the analysis. 

The VA examiner described the Veteran's posttraumatic stress disorder symptoms as moderate in severity and chronic.  The VA examiner stated that the Veteran's posttraumatic stress disorder resulted in reduced reliability and productivity, but the Veteran indicated that working helped him to cope.  The GAF score was 58. 

Two months later on a private psychological assessment, the Veteran complained of anxiety, depression, and posttraumatic stress disorder with resulting social limitation, constant anger, and conflict with family.  On psychological testing, the Veteran demonstrated problems with impulsivity and social detachment, loss of pleasure, irritability and anxiety.  The GAF score was 48.



In November 2011, the Veteran testified that he quit his job as store manager, because he was not getting promoted due to absenteeism and tardiness and he was having problems with his peers in the company and he thought he might lose his job if he stayed.  The Veteran stated he was looking for work and he had an interview for a new job and he was too young not to work.  

Under the General Rating Formula for Mental Disorders and the symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, such as anxiety, irritability, depression, and increased social isolation, there has been evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work relationships, which is encompassed in the rating of 50 percent.

The GAF score of 58 reflects moderate difficulty in social or occupational functioning, for example, few friends and conflicts with peers or co-workers. The VA examiner described the Veteran's posttraumatic stress disorder symptoms as moderate in severity and chronic, resulting in reduced reliability and productivity, which is encompassed in the rating of 50 percent.  The GAF score of 48 reflects serious impairment in social or occupational functioning, for example, unable to keep a job.  The record shows that the Veteran was working full time and while he had been counseled about absenteeism and his behavior he did keep his job. 

Although the Veteran testified that he quit his job because he though he might be terminated, which suggests occupational impairment with deficiency in the area of work, the occupational impairment does not more nearly approximate or equate to the criteria for the next higher rating, with deficiencies in most areas such as family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); 


spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships, the criteria for the next higher rating. 

On the basis of the evidence, the criteria for the next higher rating, 70 percent, have not been met from March 15, 2010.

Irritable Bowel Syndrome

Rating Criteria 

Irritable bowel syndrome is currently rated as 10 percent under Diagnostic Code 7319.  Under Diagnostic Code 7319, the criteria for the next higher rating, 30 percent, are severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress, which is the maximum schedular rating under Diagnostic Code 7319. 

Facts

On VA examination in October 2008, the Veteran described gastrointestinal problems resulting in alternating diarrhea and constipation.  He described two to three periods of diarrhea in a week, sometimes lasting up to four days, accompanied by cramping abdominal pain.  He missed work three to four days a month as a result of the problem.

In February 2010, the Veteran testified that he typically went two to three days in a row without having a bowel movement, followed by diarrhea and that he constantly alternated between constipation and diarrhea with cramping.





In April 2010, the Human Resources manager of the Veteran's employer stated that she was aware that the Veteran frequently missed work due to his service-connected disabilities, which included stomach problems.  She stated that she had witnessed first-hand the Veteran's pain and the number of times he had to run to the restroom.

In April 2010, in a statement, the Veteran's spouse stated that the Veteran's stomach pain often made him late for work or he missed work entirely.  

In November 2011, the Veteran testified that had more or less constant abdominal distress and alternated between days of diarrhea and days of constipation. 

Analysis

Throughout the period of the appeal, the irritable bowel syndrome has been manifested by alternating diarrhea and constipation with abdominal cramping as evidenced by the Veteran's testimony, which is competent and credible evidence, the statement of his spouse that the Veteran was either late or missed work because of abdominal pain, which is competent and credible evidence, and the statement of the Veteran's Human Resources manager who observed the Veteran's discomfort and frequent trips to restroom, which is competent and credible evidence.  

On the basis of the evidence of record, the criteria for 30 percent rating under Diagnostic Code 7319, alternating diarrhea and constipation with more or less constant abdominal distress, have been met, which is the maximum schedular rating under Diagnostic Code 7319.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.


The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to both his psychiatric disabilities and his irritable bowel syndrome.  As the disability pictures are encompassed by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

In light of these considerations, referral for extraschedular consideration is not required with respect to either disability under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating

While the Veteran was not employed in November 2011, the Veteran stated he was looking for work and he had an interview for a new job and he was too young not to work.  And unemployment, that is, not working, does not equate to unemployability, not capable of working.  The Veteran has not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  
.


ORDER

As new and material evidence has been presented, the claim of service connection for a right ankle disability is reopened.  To this extent only, the appeal is granted.

An initial rating higher than 30 percent before March 15, 2010, and an initial higher than 50 percent from March 15, 2010, for posttraumatic stress disorder and depression is denied. 

An initial rating of 30 percent for irritable bowel syndrome is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Based on the new and material evidence set forth above, the claim of service connection for a right ankle disability has been reopened, but further development unde the duty to assist is needed before the Board can consider the claim on the merits. 

On the claim of service connection for a low back disability and on the claims for increase for fibromyalgia and for reactive airway disease, the Veteran did not appear for the scheduled VA examinations in April 2010.  At a hearing, the Veteran explained that he missed his examinations due to legal proceedings involving his children and had tried to reschedule, but was unable to do so.   The Board deems this good cause to reschedule the VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since 2008.





2.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a current right ankle disability and, if so,

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not that the current right ankle disability is related to an ankle sprain in service in December 2000.  

The Veteran's file should be provided to the VA examiner for review.

3.  Afford the Veteran a VA examination to determine:

a.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not that osteoarthritis of the lumbar spine by a private X-ray in February 2010 is related to back pain in service; alternatively, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not that the osteoarthritis of the lumbar spine by a private X-ray in February 2010 is caused by or aggravated by a right ankle disability, if any.  




The Veteran's file should be provided to the VA examiner for review. 

4.  Afford the Veteran a VA examination to determine the current severity of service-connected fibromyalgia.  

The VA examiner is asked to address:

Whether the Veteran has wide spread musculoskeletal pain and tender points that are constant or nearly so, and refractive to therapy.  

The Veteran's file should be provided to the VA examiner for review. 

5. Afford the Veteran a VA examination to determine the current severity of the service-connected reactive airway disease based on either pulmonary function testing, or on daily inhalation or oral bronchodilator therapy, or inhalation of anti-inflammatory medication. 

The Veteran's file should be provided to the VA examiner for review. 

6.  On completion of the above, the claims should be adjudicated.  If service connection should be granted for a right ankle disability, the claim of service connection for a low back disability should include secondary service connection.  






If any benefit sought is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


